IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RUFUS WALKER,                            : No. 158 MAL 2016
                                         :
                 Petitioner              : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
           v.                            :
                                         :
                                         :
LANCASTER GENERAL, THE                   :
LANCASTER GENERAL HOSPITAL,              :
ALISON JOHANNA HARTEMINK, M.D.,          :
BRET M. LEVY, M.D., AND LANCASTER        :
EMERGENCY ASSOCIATES, LTD.,              :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.